PER CURIAM.
[ 1 ] The plaintiff in error complains that a preliminary ruling of the trial judge restricting the number of peremptory challenges to which he was entitled was erroneous; but he makes no complaint that any juror who tried him was unfair or partial, or that any particular juror who tried him was objectionable to him or would have been peremptorily challenged but for the ruling complained of-It follows that, if the ruling complained of was erroneous, it was harmless.
[Z] The right of peremptory challenge of jurors is one to reject, and not to select. Hayes v. Missouri, 120 U. S. 68, 7 Sup. Ct. 350, 30 L. Ed. 578; Spies v. Illinois, 123 U. S. 131, 8 Sup. Ct. 22, 31 L. Ed. 80.
[If] The plaintiff in error was the cashier of the First National Bank of Robert Eee, Tex., and as such was chargeable with knowledge of the books of the bank, and it was not error to allow the contents of said books to be proved on the trial.
[4] In each of the two counts of the indictment on which the plaintiff in error was convicted, the charge is willful misapplication of the funds of the bank by discounting worthless and unsecured notes for his own use; and therefore the only intent necessary to be proved was that the plaintiff in error did the acts complained of purposely or designedly.
[5, 6] As a matter of law, it was immaterial whether the plaintiff in error believed himself solvent or insolvent. The real issue was whether the plaintiff in error applied the funds of the bank to discount unsecured notes that he knew or should have known to be worthless. The general reputation of the parties who made the worthless notes or paper discounted by the plaintiff in error was irrelevant.
From a cáreful examination of the charge of the trial judge and also of the requests to charge which were refused, we conclude that in the matter of instructions to the jury the plaintiff in error has no cause to complain.
In the record we find no reversible error, and the judgment of the District Court is affirmed.